DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A method, comprising: generating inphase and quadrature (IQ) data from a received modulated signal; determining a phase delta value associated with the IQ data; and determining if a pre-carrier signal in the received signal has ended based on the phase delta value, wherein the pre-carrier signal contains substantially zero transitions. Closest prior art, Kim in view of Kamiya in view of Klank, discloses A method, comprising: generating inphase and quadrature (IQ) data from a received modulated signal; determining a phase delta value associated with the IQ data. However, prior art of record fails to disclose either alone or in combination the details of determining if a pre-carrier signal in the received signal has ended based on the phase delta value, wherein the pre-carrier signal contains substantially zero transitions, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-3 and 4-12:
Claims 2-3 and 4-12 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest determining if a pre-carrier signal in the received signal has ended based on the phase delta value, wherein the pre-carrier signal contains substantially zero transitions as recited in claims 4, 13, 16,  and 20 for the same reason stated in claim 1 above.
Regarding claims 14-15 and 17-19:
Claims 14-15 and 17-19 are allowed as being dependent on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633